DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the at least one flexible printed circuit board assembly includes two flexible printed circuit boards, each flexible printed circuit board having at least one connector on an opposing end of a jacket assembly” from claim 4, “wherein said magnet holder includes a sheet of elastomeric material having a plurality of apertures, each aperture sized and configured to receive at least one of the plurality of magnets therein” from claim 11 and limitation “an aperture sized and configured to receive at least one magnet” from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, in line 2, “controllable e using” should be “controllable using”.  
Regarding claims 11 and 12, claims 11 and 12 appears to depend on claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the plurality of coil circuits have a length exceeding dimensional limitations of flexible printed circuit board technology” in indefinite. The meaning of this limitation is unclear, please clarify.
Claim 11 recites the limitation "said magnet holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said magnet holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the at least one connector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borigo et al. (U.S. Publication No. 20180217105).
Regarding claim 1, Borigo teaches a system for non-destructive inspection of a structure, comprising: at least one magnetostrictive strip (Fig.1A, 102) configured to be wrapped at least partially around an outer surface of a structure (Paragraph 38); a plurality of coil circuits (Fig.1, 106 and paragraph 39) disposed on at least one flexible printed circuit board assembly (Paragraph 48), the at least one flexible printed circuit board assembly is configured to be disposed adjacent to said at least one magnetostrictive strip (Paragraph 48), each coil circuit of the plurality of coil circuits is individually controllable to at least one of excite or detect guided waves in said structure (Paragraph 57); a plurality of magnets (Fig.1, 108) configured to induce a bias magnetic field in the at least one magnetostrictive strip (Paragraph 41); and a body (Figs.6-7, 602) constructed from a flexible material (Paragrpah 71), the body sized and configured to at least partially encapsulate at least one other component of the system (As shown in Fig.6A).
Regarding claim 2, Borigo teaches wherein each coil circuit of said plurality of coil circuits is individually controllable using at least one of active phased-array focusing or synthetic phased-array focusing of the guided waves (Claim 2).
Regarding claim 3, Borigo teaches wherein said body is formed from at least one of urethane, silicone, neoprene, Viton, or synthetic rubber (Paragraph 73, “silicone rubber”).
Regarding claim 4, Borigo teaches wherein the at least one flexible printed circuit board assembly includes two flexible printed circuit boards, each flexible printed circuit board having at least one connector on an opposing end of a jacket assembly (Fig.7D and paragraph 77).
Regarding claim 5, Borigo teaches wherein the at least one flexible printed circuit board assembly is electrically connected to at least one connector by means of a direct solder or contact electrical connection (Fig.7A and paragraph 77).
Regarding claim 6, Borigo teaches wherein the at least one flexible printed circuit board assembly is configured to be electrically connected to at least one connector by an electrical conductor (Paragraph 77).
Regarding claim 7, Borigo teaches wherein the at least one flexible printed circuit board assembly includes a plurality of sections, each section including at least one coil circuit of said plurality of coil circuits, and wherein said flexible printed circuit board includes a fold along at least one line located between said plurality of sections such that the plurality of coil circuits are arranged along a common line (Figs. 3E-3F and paragraphs 52-54).
Regarding claim 9, Borigo teaches wherein the plurality of magnets are one of permanent magnets or electromagnets (Paragraph 41).
Regarding claim 14, Borigo teaches wherein the body defines at least one clamp groove sized and configured to receive a band clamp (As shown in Fig.7D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Borigo et al. (U.S. Publication No. 20180217105) in view of Hoyt (U.S. Publication No. 20160231279).
Regarding claim 10, Borigo teaches all the features of claim 1 as outlined above, Borigo is silent about at least one magnet holder configured to maintain a position and orientation of the plurality of magnets in relation to other components of the system.
Hoyt teaches at least one magnet holder configured to maintain a position and orientation of the plurality of magnets in relation to other components of the system (Paragraphs 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Hoyt’s magnet holder into Borigo’s invention because it would hold Borigo’s magnet in place and protect Borigo’s magnet.
Regarding claim 11, Borigo teaches all the features of claim 7 as outlined above, Borigo is silent about wherein said magnet holder includes a sheet of elastomeric material having a plurality of apertures, each aperture sized and configured to receive at least one of the plurality of magnets therein.
Hoyt teaches wherein said magnet holder includes a sheet of elastomeric material having a plurality of apertures, each aperture sized and configured to receive at least one of the plurality of magnets therein (Paragraphs 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Hoyt’s magnet holder into Borigo’s invention because it would hold Borigo’s magnet in place and protect Borigo’s magnet.
Regarding claim 12, Borigo teaches all the features of claim 7 as outlined above, Borigo is silent about wherein said magnet holder includes at least one of an aperture sized and configured to receive at least one magnet; a male linkage and a female linkage that collectively are configured to connect a plurality of magnet holders; at least one aperture through which at least one of a wire or a flexible circuit can pass through; or a fastener hole for connecting a flexible circuit or other system component to said magnet holder.
Hoyt teaches wherein said magnet holder includes at least one of an aperture sized and configured to receive at least one magnet (Paragraphs 62); a male linkage and a female linkage that collectively are configured to connect a plurality of magnet holders; at least one aperture through which at least one of a wire or a flexible circuit can pass through; or a fastener hole for connecting a flexible circuit or other system component to said magnet holder.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Hoyt’s magnet holder into Borigo’s invention because it would hold Borigo’s magnet in place and protect Borigo’s magnet.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borigo et al. (U.S. Publication No. 20180217105) in view of Owens et al. (U.S. Publication No. 20160290965).
Regarding claim 13, Borigo teaches all the features of claim 1 as outlined above, Borigo is silent about a rigid connector bracket to which the at least one connector is secured.
Owens teaches a rigid connector bracket to which the at least one connector is secured (Paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Owens’ connector into Borigo’s invention because it would provide a secure connection between Borigo’s sensor and outside controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861